         Case 1:21-cv-10265-MBB Document 7-1 Filed 03/08/21 Page 1 of 1




Seventh Affirmative Defense

       The Complaint is barred by the doctrine of unclean hands; the aforementioned Fourth
and Sixth Affirmative Defenses expound the Complainant’s fiscal negligence and recklessness.



PRAYER FOR RELIEF

              WHEREFORE, Defendant, Bowe and Bowe, CPA requests that this Honorable
Court:

              1. Dismiss the Complaint.

              2. Enter judgement for the Defendant, Bowe and Bowe, CPA on all counts.

              3. Award Bowe and Bowe, CPA the costs of defending this action, as well as
                 such other additional relief as the Court may determine to be just and proper.

              4. Award attorney’s fees and costs relative to M.G.L. ch. 93A.



Dated:_March 8th_______2021                        Respectfully Submitted,



                                                           _/s/Thomas M. Barron
                                                           Thomas M. Barron, Esq.
                                                           BBO# 031220
                                                           1372 Hancock Street, Suite 301
                                                           Quincy, MA 02169
                                                           Office: (617) 773-7650
                                                           Email: attybarron@aol.com
